DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In patent specifications, every element or ingredient of the product should be set forth in positive, exact, intelligible language, so that there will be no uncertainty as to what is meant. 
The Claims recite “based on VCM (Video coding for machine) standard”. A review of the MPEG working group's website shows the status of the standard as "exploration" which means that as of now (and logically at the time of filing) the standard does not and did not exist. Based on the Applicant’s admission paragraph [0004] Recently, a group was formed for the Video Coding for Machine (VCM) standard to explore the topic of "compression coding for VCM is an emerging video for machine standard that can be viewed as a superset of CDVA. Through combining multiple feature maps of a neural network backbone, VCM can handle more advanced visual analysis tasks such as object detection and segmentation. However, detailed implementation of VCM is generally lacking. (i.e., “emerging” and thus does not currently exist)
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention – e.g., see CNX Software – Embedded system news- Posted on August 27, 2019September 9, 2019 by Jean-Luc Aufranc (CNXSoft)- prior to the effective filing date- “…Few details are provided so far, and I can’t find any VCM group in a web search.”
MPEG https://mpeg.chiariglione.org/standards/exploration/video-coding-machines - “The MPEG activity on Video Coding for Machines (VCM) aims to standardize a bitstream format generated by compressing both a video stream and previously extracted features. The bitstream should enable multiple machine vision tasks”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter needed,  paragraph 0004 mentions VCM as an emerging standard which as understood by a person of ordinary skill in the art, that the standard is rather nascent and evolving, i.e., not locked down with metes and bounds).  The specification at paragraphs 0071 and 0081-0082 indicates a "certain VCM standard" which means there is more than one VCM standard.  However the specification does not state what differentiates various VCM standards, i.e., what are the metes and bounds that separate the various VCM standards.  In light of the lack of a definition (e.g., metes and bounds) as recognized by one of ordinary skill in the art (again see online searches) and the lack of any definition (e.g., metes and bounds) in the specification as originally filed for the VCM standard, where clearly on the face of the claim the VCM standard (as outlined in paragraphs 3 and 4 of the specification) said VCM standard is a key part of the claim, it would be inappropriate for examiner to even begin to guess at a meaning "for the purposes of examination".  This key limitation is too indefinite for a proper prior art search to be performed as it would likely yield art in an incorrect area and thus negate compact prosecution for the Applicant.

Surya et al. teaches US Patent No.: 10,713, 821 B1 – teaches  an encoder 208 of generator 250 may perform one or more convolution operations on low resolution image data generated by generator 150 to generate a feature representation of the low resolution image data.
CN 108495128A Luo et al. teach  a gateway device comprises a data communication module, a video decoding module, a super-resolution reconstruction module, the data communication module is used for performing data communication with the video server and client end, said video decoding module is used for decoding the video received from the video server, the super-resolution reconstruction module is used for super-resolution reconstruction of the video data after decoding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646